—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered June 17, 1999, as granted the motion of the defendants Westchester County and Westchester County Play-land Commission for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly concluded that the plaintiff Louis Brugnatelli, an experienced amateur ice hockey player, assumed the risks inherent in the sport, including those risks associated with any open and obvious conditions of the ice surface (see, Gillett v County of Westchester, 274 AD2d 547; Geffen v City of New York, 271 AD2d 487; Lo Piccolo v Town of Oyster Bay, 260 AD2d 606; Fox v Town of Oyster Bay, 251 AD2d 621; Giaimo v Roller Derby Skate Corp., 234 AD2d 340). Ac*192cordingly, the Supreme Court properly granted the respondents’ motion and dismissed the complaint insofar as asserted against them. Mangano, P. J., Ritter, S. Miller and H. Miller, JJ., concur.